Citation Nr: 0706661	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-23 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis.   

2.  Entitlement to service connection for residuals of 
frostbite. 

3.  Entitlement to service connection for degenerative 
arthritis of the knees. 


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Chicago, Illinois (hereinafter RO).  

During the veteran's hearing before the Board in January 
2007, the veteran raised the issue of entitlement to an 
increased rating for his service-connected bilateral hearing 
loss.  This issue has not been developed for appellate review 
and it therefore referred to the RO for appropriate 
disposition.   

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in January 2007.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The competent evidence of record does not show current 
residuals of hepatitis or frostbite.  

2.  The competent evidence of record does not show that 
degenerative arthritis of the knees is related to the 
veteran's military service, or to any incident therein. 


CONCLUSIONS OF LAW

1.  Residuals of hepatitis were not incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  Residuals of frostbite were not incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


3.  Degenerative arthritis of the knees was not incurred in 
or aggravated by military service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard 
to the duty to notify, prior to initial adjudication, letters 
dated in February and March 2004 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records are not of record and are presumed to have 
been destroyed in the 1973 National Personnel Record Center 
fire in St. Louis, Missouri.  Efforts conducted by the RO to 
obtain alternate sources of in-service medical information 
resulted in the obtaining of an extract from the Office of 
the Surgeon General of the Department of the Army.  
Nevertheless, because the service medical records are 
unavailable, there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis has been undertaken 
with this heightened obligation in mind.  It is further 
noted, however, that the case law does not lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

The veteran has been afforded VA Compensation and Pension 
examinations that include medical opinions addressing whether 
the veteran has a current disability associated with any of 
the conditions at issue that is etiologically related to 
service.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  In this regard, 
the veteran was informed at the hearing before the Board that 
the case would be held open to afford him the opportunity to 
submit treatment records from the physicians referenced at 
the hearing, but no such records have been submitted.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The law provides that service connection may be established 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  If 
the evidentiary record demonstrates that arthritis manifested 
itself to a degree of 10 percent or more within one year of 
separation from service, then service connection for these 
disorders is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

Review of the veteran's DD Form 214 reflects that the veteran 
served during World War II and was exposed to combat, as he 
was awarded the Combat Infantryman Badge.  As such, and in 
light of the veteran's testimony to the Board that the rigors 
of combat, such as forced marches, rendered it impractical or 
inappropriate for him to seek medical attention during 
service, the provisions of 38 U.S.C.A. § 1154(b) must be 
considered.  38 U.S.C.A. § 1154 (West 2002).  Accordingly, 
the veteran's statements and testimony that he incurred an 
injury to his knees and was exposed to cold during combat is 
accepted as sufficient proof of such incidents as the 
evidence is consistent with his service, even though there is 
no official record of such incurrence or aggravation.  38 
U.S.C.A. § 1154; 38 C.F.R. § 3.304 (2006).  The effect of 
this law is that service connection will not be precluded for 
combat veterans simply because of the absence of notation of 
a claimed disability in the official service records.  The 
analysis required by 38 U.S.C.A. § 1154(b), however, applies 
only as to whether an injury or disease was incurred or 
aggravated in service.  It does not apply to the questions of 
whether there is a current disability or a nexus connecting 
any current disability to service.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 
(1996).  


As indicated, the veteran's service medical records are 
presumed to have been destroyed.  There is of record, 
however, a Surgeon General extract reflecting a hospital 
admission for over 100 days beginning in October 1944 for 
treatment of infectious hepatitis.  

The post service evidence includes a private medical report 
dated in December 2003 from a physician affiliated with a 
urology clinic.  The physician indicated the he had treated 
the veteran for genitourinary complaints since 1996.  He 
noted that there was a history of in-service hepatitis as 
reported by the veteran.  The physician indicated that the 
veteran had a neurogenic bladder and interstitial cystitis 
and that it was "possible" that these disorders occurred as 
a result of "some illness" in the military.  

Additional post service evidence includes private clinical 
records dated in 1995 reflecting complaints of back and 
bilateral leg pain following a February 1995 automobile 
accident.  A September 1995 private clinical record 
demonstrated severe degenerative arthritis in both knees.  A 
private clinical record dated in March 2001 also reflects 
treatment for the veteran's knees.  It was indicated that a 
fall the previous year had made his knee condition worse.  A 
November 2001 medical record noted a diagnosis of severe 
osteoarthritis of the knees.  The veteran underwent a total 
left knee arthroplasty in March 2002.  

At a May 2004 VA examination, the veteran was asymptomatic 
for symptoms of hepatitis, and the examiner found it was 
"less likely as not" that there was a relationship between 
the in-service hepatitis and "residual digestive system 
illness."  An additional opinion in May 2004 was that while 
it was "not clear what type of hepatitis this patient had 
during service . . . per recent laboratory testing he is 
negative for both Hepatitis B and C.  In any regard it seems 
less likely than not that his diverticular disease is related 
to infectious hepatitis." 

A June 2004 VA examiner noted that symptoms claimed to have 
been the result of frostbite in service did not involve any 
numbness and were limited to "subjective complaints 
regarding sensitivity to cold and pressure to his feet."  
The examiner found "no significant vascular or neurologic 
abnormalities in the feet to confirm any residuals of cold 
injury."  With regard to the knees, the examiner recorded a 
history of two knee injuries in service as reported by the 
veteran, one when a transport truck overturned and another 
when a car he was in drove into a foxhole lined with cement.  
The veteran indicated he was hospitalized in 1944 for 
treatment of leg trauma and frost bite.  The examiner also 
noted the automobile accident of 1995.  He concluded that as 
there was no history of any knee problems prior to 1995, it 
was "highly unlikely that his current knee condition is a 
direct result of his injury sustained in 1944.  More likely 
than not, there is no direct relationship between the 
arthritis of his knees and his period of military service."  

In the instant case, the private physician noted in 2003 that 
there was a possible link between the current diagnoses of a 
neurogenic bladder and interstitial cystitis to "some 
illness" in the military.  However, service connection may 
not be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102; see also Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (finding that evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection).  Accordingly, the private 
medical opinion dated in 2003, is of little probative value.

As the VA examinations in 2004 found no evidence of residuals 
of hepatitis or residuals of frostbite, and found that the 
current diagnosis of degenerative arthritis of the knees was 
not related to the veteran's military service, these claims 
on appeal must be denied.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000); see also Colvin v. Derwinski, 1 Vet. App. 
171 (1991) (holding that the Board must consider only 
independent medical evidence to support findings and is not 
free to substitute its own judgment for that of such an 
expert).

Finally, in reaching these decisions the Board has, in light 
of the missing service medical records, has carefully 
considered whether service connection may be granted under 
the doctrine of reasonable doubt.  However, as the 
preponderance of the medical evidence, principally in the 
form of the May and June 2004 VA medical opinions are against 
the veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of hepatitis is denied.   

Service connection for residuals of frostbite is denied.  

Service connection for degenerative arthritis of the knees is 
denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


